IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-50380
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DERRICK DWAYNE BRISCOE,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-92-CR-26-6
                       --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Derrick Dwayne Briscoe, federal prisoner No. 60259-080,

appeals the denial of his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2).    Briscoe argues that the district court

should have reduced his sentence in the light of a 1994 amendment

to U.S.S.G. § 2D1.1(c) (“Amendment 505"), which would have

lowered his base offense level from 40 to 38, and that the

district court’s reliance upon the nature and circumstances of

his case was an insufficient basis on which to deny the motion.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50380
                                -2-

     We have reviewed the record and the briefs of the parties

and hold that the district court did not abuse its discretion in

denying the motion.   United States v. Whitebird, 55 F.3d 1007,

1009-10 (5th Cir. 1995).

     AFFIRMED.